Citation Nr: 1532870	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-07 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claim for entitlement to service connection for bilateral shoulder disability.  

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's filings do not demonstrate that he disagreed with the rating decision to the extent that it denied service connection for a right shoulder disability, or intended to appeal this issue to the Board; there is no case or controversy as to the issue of entitlement to service connection for a right shoulder disability.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a right shoulder disability because the Veteran did not appeal that portion of the RO's denial.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.201, 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

After separately filing claims for entitlement to service connection for a right and left shoulder disability, the RO consolidated these claims and denied service connection for bilateral shoulder disability in a July 2011 rating decision.  The Veteran thereafter submitted a statement reiterating that he dislocated his left shoulder in service, his left shoulder had bothered him for years, and he had a bump on his left shoulder, while the right shoulder was smooth and straight.  The RO interpreted this July 2011 statement as an NOD, and in October 2011, the Veteran submitted an appeal election form indicating that he desired the Traditional Appeal Post-Decision Review Process for the condition of "dislocation shoulder" which occurred in 1970.  The RO issued a Statement of the Case in June 2013 for the issue of entitlement to service connection for bilateral shoulder condition.  The Veteran then submitted his VA Form 9 in July 2013, perfecting his substantive appeal to the Board, and describing an injury to the left shoulder.  The Veteran submitted an additional VA Form 9 in March 2014 indicating that he was only appealing the issue relating to a dislocated left collarbone.  The RO certified an appeal for service connection for bilateral shoulder condition to the Board via a VA Form 8 in August 2014.

Subsequent to the July 2011 rating decision denying service connection for bilateral shoulder disability, the Veteran had never indicated that he was appealing the denial of service connection for disability of the right shoulder or disability of both shoulders.  Instead, he has specifically described an in-service left shoulder injury and current left shoulder symptomatology, and clarified in his March 2014 VA Form 9 that he was only appealing the denial of service connection for a left shoulder disability.  As there has been no NOD submitted, timely or otherwise, with the denial of service connection for a right shoulder disability, no appeal of this portion of the RO's July 2011 has been raised.  As such, the Board cannot have jurisdiction over this matter, and the issue must be dismissed without prejudice.


ORDER

The appeal of the claim for service connection for a right shoulder disability is dismissed.


REMAND

Reasons for remand:  To attempt to obtain the Veteran's service treatment and personnel records; provide the Veteran with a supplemental VA medical opinion; obtain records from the Office of Worker's Compensation; and obtain any outstanding VA treatment records.

The Veteran asserts that he has a current left shoulder disability as a result of a left shoulder dislocation he sustained in service when making a jump during airborne training in 1970.

The claims file contains a February 2008 memorandum making a formal finding of unavailability for the Veteran's service treatment records (STRs) and 201 Personnel File for his periods of service.  The memorandum indicates that requests were made to the National Personnel Center (NPRC) in February 2007 and to the VA Records Management Center (RMC) in February 2008, and that the NPRC responded that it could not identify or locate the Veteran's records and the RMC responded that it did not have the Veteran's records.  While the claims file does contain Requests for Information made to the NPRC in February 2007 and June 2007, the Board notes that while the printout includes the Veteran's social security number (SSN), it does not appear that this information was presented to NPRC, but only that the Veteran's name, entrance and effective dates, character of discharge, duty status, and branch of service were provided.  Even if NPRC had access to all of the information contained in the "General Information" fields of the Request for Information, the Board notes that the while the month and day listed for the Veteran's date of birth are correct, the year listed on this printout incorrectly identifies the Veteran's birth year as 1872, as opposed to 1952.  As this error may have resulted in NPRC's inability to locate the requested records, further development is needed.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, to include service treatment records.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, additional efforts should be taken to obtain the Veteran's service treatment and personnel records from his period of active military service, ensuring that all correct information is provided to NPRC.

The Veteran was provided with a VA examination with regard to his left shoulder in September 2012.  The examiner provided a diagnosis of bilateral adhesive capsulitis, and recorded the Veteran's reported medical history of a dislocated left shoulder in 1970 following his final jump in airborne training.  Following physical examination, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner reasoned that because the DD-214 indicates that the Veteran received the parachutist's badge, "it is possible" that he injured his shoulder during the described jump in 1970, but that "based on the documentation provided" (noted earlier as no documentation of the in-service injury or treatment while in service and no documentation of treatment for shoulder condition any time thereafter), the shoulder condition is less likely related to the service injury.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran is competent to report the circumstances surrounding an in-service left shoulder injury, and such injury is consistent with his airborne training at Fort Benning as well as his receipt of the parachutist's badge.  It appears that, despite the unavailability of the Veteran's service treatment records, the examiner formed an opinion "based on the documentation provided" as opposed to the entirety of the relevant evidence of record, including the Veteran's competent and credible lay statements.  Additionally, although the examiner stated that there was no documentation of treatment for a shoulder condition any time after service, the claims file contains a March 2008 Agent Orange program note including a review of systems wherein the Veteran reported a history of "left shoulder dislatetion treated while active duty," with occasional discomfort.  Finally, although the examiner diagnosed adhesive capsulitis bilaterally, the Veteran reported symptoms and flare-ups affecting the left arm only, and objective testing revealed greater impairment on the left as compared with the right (including 10 degrees less flexion and abduction and pain on movement of the left shoulder only).  Additionally, the examiner noted prominence of the middle of the clavicle on the left side, with the Veteran reporting pain on palpation of the clavicle.  While the examiner provided an etiological opinion as to the Veteran's current shoulder disability, no explanation was given for whether this additional symptomatology could be representative of additional disability causally related to the credibly-described in-service injury.  Therefore, on remand, an additional VA medical opinion should be provided so as to meet VA's duty to assist.

Besides the STRs from the period of active military service from 1970 through 1972, other relevant records remain outstanding.  On the Veteran's January 2011 application for compensation and/or pension, he indicated that he was receiving disability benefits from the Office of Worker's Compensation for a claim filed in 2008.  Although he stated that he was receiving benefits for PTSD and diabetes, the Veteran has worked in a warehouse and flooring business, and medical records held by the Office of Worker's Compensation may be relevant to the current appeal.  As the Board is remanding for other development, and VA has a duty to obtain relevant records identified, the AOJ should make efforts to obtain these records on remand.  Additionally, the most recent VA treatment record in the claims file is from May 2011.  On remand, the AOJ should also acquire any outstanding VA treatment records and associate them with the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from May 2011 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Request the Veteran's complete service treatment records and service personnel records from any appropriate source, and associate them with the claims file.  The Board notes that printouts of prior "Requests for Information" submitted to the National Personnel Records Center included an incorrect birth year for the Veteran and may not have provided NPRC with the Veteran's social security number.   

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

3.  Contact the appropriate State agency and request a complete copy of any and all worker's compensation records pertaining to the Veteran.  If no such records exist, a notation indicating as such should be included in the claims file.

4.  After completing all of the above, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") for a supplemental VA medical opinion as to the etiology of the Veteran's current left shoulder disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then state whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disability, at least in part, arose during or is otherwise causally related to the Veteran's military service.

The reviewer's attention is directed to the September 2012 VA examination report, which included a diagnosis of bilateral adhesive capsulitis and recorded additional symptomatology for the left shoulder (as compared with the right) including objective evidence of pain on movement and 10 degrees greater limitation of motion on both flexion and extension.  The reviewer should comment on the likelihood that any additional symptoms demonstrated for the left shoulder resulted from an in-service injury.

The reviewer is also advised that the Veteran has competently and credibly described an in-service left shoulder dislocation injury from landing badly on his left side during a jump at the end of airborne training.  The Veteran's DD-214 confirms that he received the parachutist's badge, which is consistent with his statements.  Unless contradicted in any newly-located STRs, the reviewer is to assume that the Veteran in fact dislocated his left shoulder during service, as described. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

6.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim for entitlement to service connection for a left shoulder disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


